DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keating (US Pat. No. 2,620,509) in view of Howe et al. (herein “Howe”; US Pub. No. 2005/0108955 A1).
Regarding claim 18, Keating discloses a comer hinge in connection with a first panel and a second panel of a structure comprising: a first hinge portion configured to attach to the first panel of the structure (see Figs. 2 an 3, reproduced below); a second hinge portion configured to attach to the second panel of the structure (see Figs. 2 an 3, reproduced below); a pivot portion attaching the first hinge portion to the second hinge portion (Figs. 2 and 3, item 32), wherein the first hinge portion and the second hinge portion are configured to rotate with respect to each other about the pivot portion (see Figs. 2 an 3, reproduced below); a fastener configured to be retained within the comer hinge, in a first configuration, and configured to attach the first panel to the second panel, in a second configuration (Figs. 2 and 3, item 34; noting “fastener” is defined by vocabulary.com as “a device that attaches one thing to another or holds something in place”); and a retaining feature configured to retain the fastener within the comer hinge while in the first configuration, without interfering with the ability of the fastener to pass through both hinge portions in the second configuration (Fig. 2, items 39 and 37), wherein in the first configuration of the hinge, the first panel is parallel to the second panel, and the first hinge portion is perpendicular to the second hinge portion (see Fig. 3 below), wherein in the second configuration of the corner hinge, the first panel is perpendicular to the second panel, and the first hinge portion is parallel to the second hinge portion (see Fig. 2 below), and wherein in a third configuration, the fastener attaches the first and second panels by passing through a receiving hole in the second panel, two through-holes in the first and second hinge portions and into the first and second panels, rigidly locking the panels into the second configuration (Fig. 2 below).  It is noted that Keating does not specifically disclose that the hinge is used in an accordion fold structure.  However, Keating discloses a hinge for use on a structure (see Figs. 2 and 3, reproduced below).  In addition, Howe discloses an accordion fold structure that uses hinges (Fig. 8A). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Keating to use the above claimed hinge features on the structure taught by Howe because doing so would applying a known technique (using a hinge that can remain in the open position or closed position) to improve a known product (a kids toy structure that has foldable panels that open and close) ready for improvement to yield predictable results (using a hinge that can remain in the open position or closed position on a kids toy structure to keep the panels in either a closed or open position for greater stability in transport and during assembly - see Keating: col. 1, lines 9-15).  The Examiner also notes that the references may be reversed so that claim 18 is rejected over Howe in view of Keating.


    PNG
    media_image1.png
    642
    279
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 3-15, and 21 are allowed over the prior art.  Claims 16 and 17 (species claims) will be rejoined on allowance; generic claim 1 being allowable.  Claims 19 and 20 stand as being withdrawn as they are directed to a non-elected invention.  As such, claim 19 should either be: 1) amended to include all of the limitations of claim 1 or 21, or 2) cancelled as being directed to a non-elected invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/20/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711